Exhibit 10.4
LOAN AGREEMENT
among
RHA TISHOMINGO, LLC
as Borrower
and
TRI-ISTHMUS GROUP, INC.
RURAL HOSPITAL ACQUISITION, LLC
SURGICAL CENTER ACQUISITION HOLDINGS, INC.
RHA STROUD, LLC
RHA ANADARKO, LLC
TSG PHYSICIANS GROUP, LLC
as Guarantors
and
CANADIAN STATE BANK
as Bank
LOAN AMOUNT: $1,200,000.00
Effective November 6, 2008

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

          Paragraph No.   Description  
 
       
1. Definition of Terms
    1  
 
       
1.1 Agency
    1  
1.2 Borrower’s Note
    1  
1.3 Business Day
    1  
1.4 Collateral
    2  
1.5 Current Ratio
    2  
1.6 Debt to Equity
    2  
1.7 Default
    2  
1.8 Event of Default
    2  
1.9 GAAP
    2  
1.10 Guarantors
    2  
1.11 Loan or Note
    2  
1.12 Loan Documents
    2  
1.13 Loan Note Guaranty
    2  
1.14 Mortgage
    2  
1.15 Obligations
    3  
1.16 Person
    3  
1.17 Property
    3  
1.18 Security Agreements
    3  
1.19 Tangible Net Worth or Tangible Balance Sheet Equity
    3  
1.20 USDA
    3  
 
       
2. Lending Agreement
    3  
 
       
2.1 Lending Restriction
    3  
 
       
3. Loan to Borrower
    4  
 
       
4. Fees
    4  
 
       
4.1 Loan Fees
    4  
4.2 Service Fee
    4  
4.3 Attorneys’ Fees
    4  
 
       
5. Collateral
    4  
 
       
5.1 Accounts Subordinated
    4  
 
       
6. Use of Loan Proceeds
    4  
6.1 Loan Proceeds — Processing and Distribution Instructions
    4  

 

 



--------------------------------------------------------------------------------



 



          Paragraph No.   Description  
 
       
7. Conditions of Lending
    4  
 
       
7.1 Loan Documents
    4  
7.2 Attorney’s Opinion
    5  
7.3 No Default
    5  
7.4 Financial Information
    5  
7.5 Insurance
    5  
7.6 Authorization
    5  
7.7 USDA Conditional Commitment
    5  
7.8 Mortgage Title Insurance Binder
    6  
7.9 Appraisal of Property and FF&E
    6  
7.10 Environmental Survey
    6  
7.11 Post Closing Balance Sheet
    6  
7.12 Continuing USDA Commitment to Issue Loan Note Guaranty or Continuous
Enforceable Loan Note Guaranty
    6  
7.13 Other Loans Closed Contemporaneously
    6  
7.14 USDA Requested Documents
    6  
 
       
8. Representations and Warranties
    7  
 
       
8.1 Financial Condition
    7  
8.2 Financial Information
    7  
8.3 Litigation
    7  
8.4 Taxes and/or other Federal Debt
    7  
8.5 Observance of Statutes
    7  
8.6 No Default
    7  
8.7 Ownership
    8  
8.8 Full Disclosure
    8  
8.9 Acceptance of Funds
    8  
8.10 Corporate Existence
    8  
8.11 Enforceability
    8  
8.12 No Government Approval
    8  
8.13 Utilities
    8  
8.14 Access
    9  
8.15 Environmental Concerns
    9  
 
       
9. Affirmative Covenants
    9  
 
       
9.1 Notice of Default
    9  
9.2 Records and Inspections
    9  
9.3 Required Information
    9  
9.3.1 Quarterly Financial Statements
    9  
9.3.2 Annual Reviewed Financial Statements
    9  
9.3.3 Federal Tax Returns
    10  
9.3.4 Additional Financial Reports
    10  

 

-ii-



--------------------------------------------------------------------------------



 



          Paragraph No.   Description  
 
       
9.3.5 Subordinated Indebtedness or Obligations
    10  
9.3.6 Other Information
    10  
9.3.7 Maximum Debt to Equity Ratio
    10  
9.8.8 Maximum Current Ratio
    10  
9.4 Profitability
    10  
9.5 Reimbursement of Bank
    10  
9.6 Additional Documents
    10  
9.7 Additional Records
    11  
9.8 Compensation
    11  
9.9 Use and Zoning Compliance
    11  
9.10 Easement and Restrictive Covenants
    11  
9.11 Conveyances; Encumbrances
    11  
9.12 Operation of the Property
    11  
 
       
10. Negative Covenants
    12  
 
       
10.1 Creation of Liens
    12  
10.2 Limitation of Indebtedness
    12  
10.3 Liquidation or Merger
    12  
10.4 Sale or Purchase of Fixed Assets, etc.
    12  
10.5 Dividends; Distribution
    13  
10.6 Investments
    13  
10.7 Contingent Liabilities
    13  
10.8 Other Agreements
    13  
10.9 Owners
    13  
 
       
11. Default
    13  
 
       
11.1 Nonpayment of Note
    13  
11.2 Other Nonpayment
    13  
11.3 Breach of Agreement
    13  
11.4 Application of Loan Proceeds
    13  
11.5 Representations and Warranties
    14  
11.6 Insolvency
    14  
11.7 Bankruptcy
    14  
11.8 Judgment
    14  
11.9 Casualty Loss
    14  
11.10 Notice and Right to Cure
    14  
11.11 Violation of Lending Restriction
    14  
 
       
12. Remedies
    14  
 
       
12.1 Acceleration of Indebtedness
    14  
12.2 Selective Enforcement
    15  
12.3 Waivers; Amendments
    15  
12.4 Deposits; Setoff
    15  
12.5 Performance by the Bank
    15  
12.6 Cumulative Remedies
    15  

 

-iii-



--------------------------------------------------------------------------------



 



          Paragraph No.   Description  
 
       
13. Miscellaneous
    16  
 
       
13.1 Survival of Representations
    16  
13.2 Expenses
    16  
13.3 Indemnification
    16  
13.4 Notices
    16  
13.5 Limitation of Liability — Indemnification
    17  
13.6 Construction
    17  
13.7 Binding Effect
    17  
13.8 Venue and Jurisdiction
    17  
13.9 Severability
    17  
13.10 Usury
    18  
13.11 Mistakes — Liquidated Damages
    18-19  
13.12 Entire Agreement
    19  

 

-iv-



--------------------------------------------------------------------------------



 



LOAN AGREEMENT
THIS LOAN AGREEMENT (the “Agreement”) is made effective the 6th day of November,
2008, at Oklahoma City, Oklahoma, among RHA TISHOMINGO, LLC, an Oklahoma limited
liability company, d/b/a Johnston Memorial Hospital (herein “Borrower”),
TRI-ISTHMUS GROUP, INC., a Delaware Corporation, SURGICAL CENTER ACQUISITION
HOLDINGS, INC., a Nevada corporation, RURAL HOSPITAL ACQUISITION, LLC, an
Oklahoma limited liability company, RHA ANADARKO, LLC, an Oklahoma limited
liability company, TSG PHYSICIANS GROUP, LLC, an Oklahoma limited liability
company (herein collectively “Guarantors”) (herein collectively “Guarantors”),
and CANADIAN STATE BANK, a banking organization (“Bank”), having an address of
2500 S. Cornwell Drive, Yukon, OK 73099.
1. Construction and Definition of Terms. All terms used herein without
definition which are defined by the Oklahoma Uniform Commercial Code shall have
the meanings assigned to them by the Oklahoma Uniform Commercial Code, as in
effect on the date hereof, unless and to the extent varied by this Agreement.
All accounting terms used herein without definition shall have the meanings
assigned to them as determined by generally accepted accounting principles.
Whenever the phrase “satisfactory to Bank” is used in this Agreement, such
phrase shall mean “satisfactory to Bank in its sole discretion.” The use of any
gender or the neuter herein shall also refer to the other gender or the neuter
and the use of the plural shall also refer to the singular, and vice versa. In
addition to the terms defined elsewhere in this Agreement, unless the context
otherwise requires, when used herein, the following terms shall have the
following meanings:

  1.1  
“Agency” means the Rural Business – Cooperative Service a/k/a USDA Rural
Development acting on behalf of the United States Department of Agriculture
(“USDA”).
    1.2  
“Borrower’s Note” or “Note” means the promissory note to be executed by the
Borrower and delivered to Bank to evidence the loan contemplated by this
Agreement and all extensions, renewals, modifications, substitutions and
increases thereof, in the initial amounts and payable on the terms stated
herein.
    1.3  
“Business Day” means any day other than a Saturday, Sunday or legal holiday in
the State of Oklahoma.

 

 



--------------------------------------------------------------------------------



 



  1.4  
“Collateral” means the security for the payment and performance of the
Obligations which shall be granted to Bank. The property to be pledged to secure
the Obligations includes, but is not limited to:

  (a)  
All right, title and interest of Borrower in and to: All furniture, fixtures,
equipment, and proceeds, products, increases, parts and accessories thereto
(FF&E);

  (b)  
All right title and interest of Borrower in and to: All accounts, inventory,
general intangibles, instruments and all proceeds, products, increases, parts
and accessories thereto;
    (b)  
the Property, all of the Borrower’s rents from the Property, if any, together
with all proceeds, products and increases thereof.

  1.5  
“Current Ratio” means the ratio of current assets to current liabilities.

  1.6  
“Debt to Equity” means the ratio of total liabilities to Tangible Net Worth.

  1.7  
“Default” means the occurrence of any of the events specified in paragraph 11 of
this Agreement, and the subparagraphs thereunder.

  1.8  
“Event of Default” means any of the events described in Section 11 hereof.

  1.9  
“GAAP” means generally accepted accounting principles in effect from time to
time.

  1.10  
“Guarantors” Tri-Isthmus Group, Inc., a Delaware Corporation, Rural Hospital
Acquisition, L.L.C., an Oklahoma limited liability company, Surgical Center
Acquisition Holdings, Inc., a Nevada corporation, RHA Stroud, LLC, an Oklahoma
limited liability company, RHA Anadarko, LLC, an Oklahoma limited liability
company, TSG Physicians, LLC, an Oklahoma limited liability company.

  1.11  
“Loan” or “Note” means that certain Promissory Note made payable by the Borrower
in favor of the Bank in the principal amount of One Million Two Hundred Thousand
and 00/100 Dollars ($1,200,000.00), together with any and all renewals,
extensions, modifications, and/or restatements thereof.

  1.12  
“Loan Documents” means this Agreement, the Borrower’s Note, the Security
Agreement, the Guaranty Agreement, the Mortgage, and all other instruments,
documents and writings previously or contemporaneously executed and/or delivered
by or on behalf of the Borrower pursuant to or in connection with the
transactions described in this Agreement, together with any and all renewals,
amendments or modifications of any of the above.

  1.13  
“Loan Note Guaranty” means USDA Form 4279-5 to be issued to Bank by the Agency
containing the terms and conditions of the USDA 80% Guaranty.

  1.14  
“Mortgage” mean that certain Mortgage executed by Borrower in favor of the Bank,
granting the Bank a first and prior mortgage lien against the Property.

 

-2-



--------------------------------------------------------------------------------



 



  1.15  
“Obligations” means the full and punctual observance and performance of all
present and future duties, covenants and responsibilities due to Bank under this
Agreement, the Note, the Loan Documents and otherwise, all present and future
obligations and liabilities to Bank for the payment of money under this
Agreement, the Note, the Loan Documents and otherwise (extending to all
principal amounts, interest, late charges, fees and all other charges and sums,
as well as all costs and expenses payable under this Agreement, the Note, the
Loan Documents and otherwise), whether direct or indirect, contingent or
noncontingent, matured or unmatured, accrued or not accrued, related or
unrelated to this Agreement, whether or not now contemplated, whether or not any
instrument or agreement relating thereto specifically refers to this Agreement
and whether or not of the same character or class as Borrower’s obligations
under this Agreement or the Note, including, without limitation, overdrafts in
any checking or other account of Borrower, whether or not secured under any
other document, or agreement or statutory or common law provision, as well as
all renewals, refinancings, consolidations, re-castings and extensions of any of
the foregoing, the parties acknowledging that the nature of the relationship
created hereby contemplates the making of future advances by Bank.

  1.16  
“Person” means natural persons, corporations, associations, limited liability
companies, partnerships, joint ventures, trusts, governments and agencies and
departments thereof and every other entity of every kind.

  1.17  
“Property” means all of Borrower’s right, title, and interest in and to the real
property owned by the Borrower, together with all Improvements thereto, if any.
The Property shall be described on Exhibit “A” to the Mortgage.

  1.18  
“Security Agreements” means the instruments to be executed by the Borrower, and
others, if any, delivered to the Bank for the benefit of the Bank to secure
payment of the Obligations, the forms of which shall be in form and substance
satisfactory to Bank.

  1.19  
“Tangible Net Worth” or “Tangible Balance Sheet Equity” means the total assets
less the sum of Intangible Assets, Total Liabilities, exclusive of Intangible
Assets. As used herein Intangible Assets means: goodwill, intellectual property,
patents, copyrights and trademarks. As used herein Total Liabilities means the
sum of current liabilities, long term debt and other miscellaneous liabilities.

  1.20  
“USDA” means United States Department of Agriculture acting through the Rural
Business – Cooperative Service a/k/a USDA Rural Development (“Agency”).

2. Lending Agreement. Subject to the terms and conditions of this agreement, the
Bank agrees to extend credit to the Borrower of up to the total amount of not to
exceed $1,200,000.00.

  2.1  
Lending Restriction. Notwithstanding any other provision of this Agreement, any
loan herein provided for will not be required to be made by the Bank if since
the date of this Agreement and up to the requested date of such advance or
anytime thereafter: (a) there has been a material adverse change in the
financial condition of the Borrower; or (b) any Default has occurred; or (c) any
litigation or governmental proceeding has been instituted against the Borrower
which will adversely affect the Collateral, or the financial condition or
continued business operations of the Borrower; (d) or should USDA, at any time,
withdraw or terminate its Conditional Commitment for Guaranty or Loan Note
Guaranty.

 

-3-



--------------------------------------------------------------------------------



 



3. Loan to Borrower. The Loan to be made hereunder will be evidenced by
Borrower’s Promissory Note. The Note will be payable as set forth therein.
4. Fees. Borrower will pay the following fees in connection with this
transaction:

  4.1  
Loan Fees. Borrower shall pay Bank, an origination fee of $12,000.00. Borrower
shall pay a USDA Guaranty Fee of 2%. Borrower shall pay a 1.5% FCI fee.

  4.2  
Service Fee. Beginning December 31, 2009, Borrower shall pay Bank an annual
service fee of 0.25 of 1% of the outstanding balance determined as of December
31st of each year. Said service fee will be payable by on or before January 10th
of each year.

  4.3  
Attorneys’ Fees. Borrower shall pay Banks attorneys’ fees in the amount of
$7,500.00 incurred in connection with preparation of the Loan Documents. Banks
attorneys’ fees shall be paid at closing.

5. Collateral. The Obligations will be secured by the Collateral described above
and such additional Collateral as may hereafter be agreed upon.
5.1 Accounts Subordinated. Borrower’s accounts (accounts receivable) may be
subordinated in favor of an accounts receivables lender on terms satisfactory to
Bank in its reasonable discretion.
6. Use of Loan Proceeds. The proceeds of the Loan under the Loan Documents will
be used to provide long term financing for Borrower’s Johnston Memorial Hospital
in Tishomingo, Oklahoma.
6.1 Loan Proceeds – Processing and Distribution Instructions. Borrower will
provide written instructions to Bank, at Bank’s request, for the processing and
distribution of the Loan Proceeds. Borrower shall cooperate with Bank and assist
Bank in providing a detailed Loan Settlement Statement to Agency showing when
and where all loan proceeds were disbursed.
7. Conditions of Lending. The Bank’s obligation to fund the loan is subject to
the performance of the following CONDITIONS PRECEDENT:

  7.1  
Loan Documents. The Loan Documents shall have been duly authorized, executed,
and delivered to the Bank by all of the parties thereto, all in form and
substance satisfactory to the Bank.

 

-4-



--------------------------------------------------------------------------------



 



  7.2  
Attorney’s Opinion. The Bank shall have received the written opinion of legal
counsel for the Borrower, with certain restrictions, limitations and assumptions
as approved by the Bank, to the effect that: (a) the Loan Documents have been
duly authorized, executed and delivered by the Borrower; (b) the Loan Documents
are valid, legally binding and enforceable obligations of the Borrower; (c) the
Loan Documents are entitled to the benefit of the collateral security therein
described and are enforceable in accordance with their respective terms against
the collateral security to which they relate; (d) the Loan Documents are
effective under and do not violate the provisions of any applicable law or any
agreement binding on the Borrower, Borrower’s charter or operating agreement
provisions; (e) no litigation exists or is threatened against the Borrower,
which would adversely affect its ability to perform under the Loan Documents;
and (f) all of the representations and warranties provided by Borrower are true
and correct.

  7.3  
No Default. The representations and warranties set forth herein shall be true
and correct as of the date of disbursement under the Loan Documents and no
Default shall have occurred and be continuing. The loan which is being
refinanced with this Loan has been current (not due to debt restructuring) for
at least the 12 months prior to refinancing.

  7.4  
Financial Information. The Bank shall have each received such financial
statements from such parties as they deem necessary in form satisfactory to the
Bank.

  7.5  
Insurance. To the extent required by the Bank, Borrower and others, if
requested, shall have furnished certificates or policies of insurance issued in
amounts, by companies and against such risks as are satisfactory to the Bank.
Such risks shall include specifically hazard (fire, windstorm, lightning, hail,
explosion, riot, civil commotion, aircraft, vehicle, marine, smoke and property
damage) liability and business interruption insurance with Bank as additional
insured and/or loss payee. Borrower shall also carry Worker’s Compensation
insurance as required by law.

  7.6  
Authorization. Borrower and Guarantors have full power and authority to enter
into this Agreement, to make the borrowings hereunder, to execute and deliver
all documents and instruments required hereunder and to incur and perform the
obligations provided for herein, all of which have been duly authorized by all
necessary and proper corporate and other action, and no consent or approval of
any person, including, without limitation, stockholders of Borrower or
Guarantors and any public authority or regulatory body, which has not been
obtained is required as a condition to the validity or enforceability hereof or
thereof.

  7.7  
USDA Conditional Commitment. Bank shall have received a USDA Conditional
Commitment for a USDA Rural Development B & I Loan Note Guaranty of 80% for the
Loan in form and substance acceptable to Bank.

 

-5-



--------------------------------------------------------------------------------



 



  7.8  
Mortgagee Title Insurance Binder. The Bank shall have received a satisfactory
original mortgagee’s title guaranty binder commitment in favor of the Bank and
issued by a title insurer and agent satisfactory to Bank, committing to issue an
American Land Title Association (ALTA) mortgagee’s title guaranty policy in the
amount of the Note, insuring the Mortgage to be a first and prior lien on the
Property for the full amount of the Loan, subject only to such matters approved
or waived in writing by Bank.

  7.9  
Appraisal of Property and FF&E. Bank shall receive an appraisal of the Property
and FF&E acceptable in form and substance to Bank indicating the fair market
value of the Property is not less than $3,393,000.00.

  7.10  
Environmental Survey. Bank shall receive an environmental survey of the Property
acceptable in form and substance to Bank.

  7.11  
Post Closing Balance Sheet. Prior to closing, and within ten (10) days of each
month thereafter until such time as USDA has issued the Loan Note Guaranty, Bank
shall receive a current Balance Sheet, acceptable to Bank, and prepared in
accordance with GAAP which shall reflect the assets and liabilities of Borrower
(the “Post Closing Balance Sheet”). Each Post Closing Balance Sheet shall show a
balance sheet equity position (Minimum Tangible Net Worth) of not less than
twenty percent (20%).

  7.12  
Continuing USDA Commitment to Issue Loan Note Guaranty or Continuous Enforceable
Loan Note Guaranty. If at any time, for any reason, USDA withdraws, terminates
or cancels its Conditional Commitment or Loan Note Guaranty, Bank may cease
making advances under the Note until such time as Bank receives a written
acknowledgement from USDA that the Conditional Commitment or Loan Note Guaranty
as they case may be, has been reinstated or affirmed upon terms and conditions
satisfactory to Bank. Should Bank not receive an acceptable written
acknowledgement from USDA, Bank may accelerate the Loan in its sole discretion,
and the Loan shall be due and payable in full.

  7.13  
Other Loans Closed Contemporaneously. The loan from Bank to RHA Anadarko, LLC,
an Oklahoma limited liability company, d/b/a The Physicians’ Hospital in
Anadarko in the amount of $3,540,000.00 and the loan from Valliance Bank to RHA
Stroud, LLC, an Oklahoma limited liability company, d/b/a Stroud Regional
Medical Center in the amount of $3,662,000.00 shall be closed contemporaneously
with this Loan.

  7.14  
USDA Requested Documents. If at any time prior to closing USDA requests that
Borrower or any Guarantor execute a document or otherwise provide a
representation, warranty, or covenant, Borrower and/or Guarantors, if
applicable, shall comply with said request. Any failure to comply shall
terminate and cancel Bank’s obligation to fund and/or constitute a default
hereunder.

 

-6-



--------------------------------------------------------------------------------



 



8. Representations and Warranties. To induce the Bank to enter into the Loan
Documents and advance funds in accordance herewith, the Borrower and Guarantors,
as indicated, jointly and severally, represent and warrant as follows:

  8.1  
Financial Condition. The current financial statements of the Borrower, and
others, if any, together with all pro formas, and/or business plans, copies of
which have been furnished to the Bank, are correct and complete and fairly
reflect their respective financial conditions as of the date thereof. There has
occurred no material adverse change in the financial condition from the
effective date thereof, to the effective date hereof.

  8.2  
Financial Information. Subject to any limitations stated therein or in
connection therewith, all balance sheets, and other financial data which have
been or may hereafter be furnished to the Bank do or will fairly represent the
financial condition of the respective party giving same or other party on whose
behalf such information is furnished to the Bank, as of the dates thereof and
the results of operations for the periods for which the same are furnished, and
all other information, reports, and other papers and data furnished to the Bank,
are or shall be at the time the same are so furnished, accurate and correct in
all material respects and complete insofar as completeness may be necessary to
give the Bank a true and accurate knowledge of the subject matter.

  8.3  
Litigation. There is no action, suit, proceeding or investigation pending before
any court or regulatory agency, or to the knowledge of the Borrower threatened
against Borrower or the Collateral, which might adversely affect it or the
Collateral, or impair Borrower’s ability to carry on its businesses
substantially as now conducted or result in any substantial liability not
adequately covered by insurance.

  8.4  
Taxes and/or other Federal Debt. Borrower has filed all federal, state, and
local tax returns which are required to be filed for the current fiscal year and
prior tax years and have paid or made provisions for payment of all taxes which
have or may become due pursuant to said returns. Borrower does not know of any
basis for the assessment of any deficiency taxes against them. Borrower is not
delinquent upon any Federal Debt.

  8.5  
Observance of Statutes. Borrower has not violated and will not in the future
violate any statute, regulation, or rule of any governmental body, where such
violation might materially adversely affect its business operations or financial
condition. The Borrower will exercise its best efforts to comply with all
federal, state, and local statutes, regulations and rules in all jurisdictions
where they do business.

  8.6  
No Default. The making and performance of the Loan Documents will not violate
any provision or constitute a default under the operating agreements of the
Borrower, any law, indenture, agreement, or instrument to which it is a party or
by which any of them or the Collateral is bound or affected.

 

-7-



--------------------------------------------------------------------------------



 



  8.7  
Ownership. Except for the liens in favor of Bank, the Borrower, now has or will
hereafter acquire title to the Collateral free and clear of all prior claims,
liens, encumbrances, and title retention devices. Borrower is indefeasibly
seized of the Property in fee simple as of the date of the advance of Loan
proceeds under this Agreement, and has full power and lawful authority to
mortgage and encumber the same, and that the Property is free and clear of all
encumbrances, except easements of record acceptable to Bank and liens in favor
of Bank and Permitted Encumbrances (as that term is defined in the Mortgage).

  8.8  
Full Disclosure. None of the Loan Documents nor any statement or instrument
referred to therein or any other information, report, or statement delivered to
the Bank by the Borrower, Guarantors, or any other party on their behalf
contains any untrue statement or omits to state a material fact necessary to
make the statements herein or therein not misleading.

  8.9  
Acceptance of Funds. Borrower’s acceptance of the Loan Proceeds under the Loan
Documents will be deemed to constitute a representation and warranty to the Bank
that: (a) there has been no material adverse change in Borrower’s financial
condition; (b) no Default has occurred; and (c) there is no litigation pending
or threatened against Borrower which would adversely affect its financial
condition.

  8.10  
Corporate Existence. Borrower and Guarantors are duly organized, legally
existing and in good standing under the laws of the State of their organization,
have the power to own their property and to carry on their business and are duly
qualified to do business and are in good standing in each jurisdiction in which
the character of the properties owned by it therein or in which the transaction
of its business makes such qualification necessary.

  8.11  
Enforceability. All of the Loan Documents when executed and delivered will be
valid, legally binding, and enforceable in accordance with their terms.

  8.12  
No Government Approval. No authorization or approval or other action by, and no
notice to or filing with any governmental authority or regulatory body is
required for the due execution, delivery and performance of any of the Loan
Documents to which it is a party.

  8.13  
Utilities. That all utility service necessary for the operation and maintenance
of the Property for its intended purpose, are available for the use of the
Borrower at the Property, including water supply, storm and sanitary sewer
facilities, electric, gas and telephone services.

 

-8-



--------------------------------------------------------------------------------



 



  8.14  
Access. That adequate vehicular, pedestrian and utility access for reasonably
direct ingress, egress and service to and from the Property from publicly owned
and maintained paved roadways are available to the Property.

  8.15  
Environmental Concerns. That the Property has not been the subject of an
environmental impact study required by any Tribunal nor has such study been
deemed necessary and the past, present or contemplated use of the Property has
not violated and does not violate any Environmental Laws and the Property is not
within an area identified by any Tribunal as an area of contamination.

9. Affirmative Covenants. Until payment in full of the Note and/or satisfaction
of the Obligations under the Loan Documents, unless the Bank otherwise consents
in writing, the Borrower and each Guarantor, where indicated, will perform or
cause to be performed the following agreements:

  9.1  
Notice of Default. Borrower and each Guarantor will give prompt notice to the
Bank of: (a) any Event of Default; (b) the instigation of any litigation against
them which might adversely affect its financial condition; and (c) any other
matter which has resulted in an adverse change in their financial condition.

  9.2  
Records and Inspections. Borrower will keep and maintain full and accurate
accounts and records of its business operations according to generally accepted
accounting principles, and will permit the Agency and/or the Bank and their
respective designated representatives to have access thereto and make
examination and copies thereof at all reasonable times, to make audits, and to
inspect the Collateral, by way of both scheduled and unscheduled inspections.

  9.3  
Required Information. Borrower will furnish or cause to be furnished to the Bank
the following financial reports in form and substance satisfactory to Bank:

  9.3.1  
Quarterly Financial Statements. Within thirty (30) days after the end of each
calendar quarter the Borrower shall submit their own compiled balance sheet as
of the end of such quarter, and a compiled statement of income, including aged
receivables and payables, for the period commencing at the end of the previous
calendar year and ending with the end of such quarter. All quarterly reports
will be prepared in accordance with GAAP.
    9.3.2  
Annual Reviewed Statements. (a) As soon as available, and in any event within
ninety (90) days after the end of each fiscal year of Borrower beginning with
fiscal year 2009, Borrower shall provide its complete Annual Reviewed Financial
Statement consisting of a Balance Sheet, Cash Flow Statement and Income
Statement, including aged receivables and payables, all in form and scope
acceptable to Bank. Said review shall be performed by a Certified Public
Accountant acceptable to Bank. (b) Within ninety (90) days of each calendar
year-end Borrower shall cause to be provided to Bank complete financial
statements of Guarantors (consisting of a balance sheet and statements of income
and expense prepared in accordance with standard industry practices, all in form
acceptable to Bank). Said financial statements shall be certified to be accurate
and complete.

 

-9-



--------------------------------------------------------------------------------



 



  9.3.3  
Federal Tax Returns. Borrower and Guarantors will each submit to Bank, within
thirty (30) days of April 15th of each year, complete copies of their respective
Federal Tax Returns. If extensions are filed, then a copy of such extension
shall be due within the same thirty (30) day period and the Tax Return shall be
due within thirty (30) days of filing.

  9.3.4  
Additional Financial Reports. Upon request of Bank, Borrower shall provide
Financial Statements of any or all companies owned or managed by Borrower in
such form and substance and at such times as requested by Bank.

  9.3.5  
Subordinated Indebtedness or Obligations: Until payment in full of the Loan,
Borrower shall not repay any indebtedness or obligation to any Guarantor.

  9.3.6  
Other Information. Such other information concerning the business affairs of the
Borrower or any Guarantor or others as the Bank might request from time to time.

  9.3.7  
Maximum Debt to Equity Ratio. The Borrower will maintain at all times a ratio of
Total Liabilities to Tangible Net Worth of not greater than 5.00 to 1.0., tested
annually beginning December 31, 2008.

  9.3.8  
Maximum Current Ratio. The Borrower will maintain at all times a ratio of
current assets to current liabilities of not less than 1.20 to 1.0., tested
annually beginning December 31, 2008.

  9.4  
Profitability. The fiscal year end statements for 2009 shall indicate
profitability consistent with the interim financials dated August 31, 2008,
provided by Borrower to Bank.

  9.5  
Reimbursement of Bank. The Borrower will pay or will reimburse the Bank for
payment of all governmental charges, taxes, or penalties imposed on the
Collateral or the Loan Documents.

  9.6  
Additional Documents. The Borrower and each Guarantor will promptly, on demand
of the Bank, execute all such additional agreements, contracts, indentures,
documents, corrective instruments, financing statements, and instruments in
connection with this Agreement as Bank might reasonably require.

 

-10-



--------------------------------------------------------------------------------



 



  9.7  
Additional Records. (i) records relating to all distributions made by Borrower
including the date of the distribution, the amount of the distribution, to whom
the distribution was paid, and the purpose of the distribution, and (ii) all
other records that may be requested by the Bank or the OTC.

  9.8  
Compensation. Compensation of officers or members of Borrower will be limited to
an amount that, when taken, will not adversely affect the repayment ability of
Borrower. This amount may not be increased year to year unless (1) an after-tax
profit was made in the preceding fiscal year; (2) the Borrower is and will
remain in compliance with covenants of the Loan Agreement; and (3) all of
Borrower’s debts are paid to a current status and (4) prior written concurrence
of the Bank is obtained.

  9.9  
Use and Zoning Compliance. The Borrower covenants and agrees to comply with all
building, subdivision, zoning and similar ordinances and regulations applicable
to the operation of the Property and upon Bank’s written request the Borrower
shall obtain and deliver to the Bank the original or true copies of all
subdivision, building, zoning, use and other permits required with respect to
the Property.

  9.10  
Easements and Restrictive Covenants. The Borrower covenants that all future
easements and restrictive covenants purporting to affect the Property shall be
submitted to the Bank for its approval prior to the execution thereof by
Borrower, which approval shall not be unreasonably conditioned, withheld or
delayed, with all proposed easements being accompanied by a survey showing the
location thereof. The Borrower further covenants to comply with all easements
and restrictive covenants affecting the Property.

  9.11  
Conveyances; Encumbrances. Borrower covenants that it will not sell, transfer,
or convey all or any portion of the Property, nor create, assume or suffer to
exist any mortgage, pledge, security interest, lien or encumbrance on the
Property (other than the Permitted Encumbrances), without the Bank’s prior
written consent.

  9.12  
Operation of the Property. At all times while owning and operating the Property,
the Borrower covenants and agrees that:

  9.12.1  
The Borrower shall comply with the requirements or all applicable federal, state
and local environmental, occupational health, safety and sanitation Laws,
ordinances, codes, rules and regulations, permits, licenses and interpretations
and orders of regulatory and administrative Tribunals with respect to the
Property. Without limiting the generality of the foregoing, the Borrower agrees
to comply with all requirements of CERCLA/SARA and RCRA/HSWA, the Federal Water
Pollution Control Act, the Federal Clean Air Act, the Toxic Substances Control
Act, all as amended, and all air, water and hazardous and solid waste Laws of
the State of Oklahoma,

 

-11-



--------------------------------------------------------------------------------



 



  9.12.2  
The Borrower shall immediately, as reasonably practicable, notify the Bank of
and provide the Bank with copies of any notifications of discharges or releases
or threatened releases or discharges of a Polluting Substance on, upon, into, or
from the Property which are given or required to be given by or on behalf of the
Borrower to any federal, state or local Tribunal, and such copies of
notifications shall be delivered to the Bank at the same time as they are
delivered to the Tribunal. The Borrower further agrees to promptly undertake and
diligently pursue to completion any appropriate and legally required or
authorized remedial containment and cleanup action in the event of any release
or discharge or threatened release or discharge of a Polluting Substance on,
upon, into or from the Property, and

  9.12.3  
At all times while owning and operating the Property, the Borrower agrees to
maintain and retain complete and accurate records of all releases, discharges or
other disposal of Polluting Substances on, onto, into or from the Property,
including without limitation, records of the quantity and type of any Polluting
Substances disposed of on or about the Property.

10. Negative Covenants. The Borrower and Guarantors where indicated, jointly and
severally covenant and agree that until payment in full of all of the
Obligations owing to the Bank under the Loan Documents, unless the Bank consents
in writing:

  10.1  
Creation of Liens. Except for the liens in favor of the Bank and Paragraph 5.1,
the Borrower will not create, assume, or suffer to exist any mortgage, vendor’s
lien, pledge, security interest, encumbrance, or other lien against any of the
Collateral, whether now owned or hereafter acquired.

  10.2  
Limitation of Indebtedness. Borrower will not create, incur, assume or permit to
exist, directly or indirectly, any additional indebtedness except: (a)
indebtedness to Bank; (b) trade indebtedness (which shall not include any
borrowing, trade acceptance or notes given in settlement of trade indebtedness)
incurred in the ordinary course of business and not in dispute or more than
thirty days past due; (c) existing indebtedness and existing obligations
previously disclosed to Bank in writing; and (d) indebtedness which shall be
consented to by Bank in writing in advance, in Bank’s sole but reasonable
discretion, and if required by Bank, subordinated to the Obligations by a
written agreement satisfactory to Bank in form and substance.

  10.3  
Liquidation or Merger. The Borrower shall not liquidate, dissolve or enter into
any consolidation, merger, partnership, joint venture, syndicate, pool or other
combination, or convey, sell, assign or lease any substantial part of its assets
or business except in the ordinary course of business.

  10.4  
Sale or Purchase of Fixed Assets, etc. Borrower will not invest in additional
fixed asset purchases in an annual aggregate of more than $200,000.00 without
concurrence of Bank. Borrower will not lease, sell, transfer, or otherwise
encumber fixed assets without the concurrence of the Bank. Disposition of fixed
assets serving as collateral for the Loan must also have the concurrence of USDA
Rural Development.

 

-12-



--------------------------------------------------------------------------------



 



  10.5  
Dividends; Distribution. Borrower shall not pay or permit to be paid any
dividend or make any distribution of any assets or make any advances or loans to
members, owners, stockholders, officers, employees or affiliates without the
consent of Bank.

  10.6  
Investments. Outside investment and loans/advances to members, owners, officers,
or affiliates shall require the prior written consent of the Bank. Loans from
members, owners, officers or affiliates shall be subordinated to the Loan or
converted to stock. No payments are to be made on these debts unless the Loan is
current and in good standing.

  10.7  
Contingent Liabilities. Borrower will not assume, guarantee, endorse, or
otherwise become contingently liable for the obligation of any person, firm, or
corporation except in the ordinary course of its respective business.

  10.8  
Other Agreements. Borrower will not enter into any agreement which limits or
restricts their ability to comply with the terms of this Agreement.

  10.9  
Owners. Mike Schuster shall not be an officer, director, member, or equity owner
of the Borrower. All membership interests in and to Borrower owned by Carol
Schuster or any Mike Schuster or Carol Schuster related individuals or entities,
shall be transferred to Tri-Isthmus Group, Inc., a Delaware Corporation prior to
closing.

11. Default. The Bank may terminate all obligations of the Bank to make further
disbursements under the Loan Documents, including the Note, and the Bank may
declare all indebtedness and Obligations owing to the Bank evidenced by the Loan
Documents to be immediately due and payable if any of the following events
occur:

  11.1  
Nonpayment of Note. Default in payment within ten (10) days of when due of any
interest on or principal on the Note; or

  11.2  
Other Nonpayment. Default in payment when due of any amount payable to the Bank
under the terms of this Agreement, any of the Loan Documents; or

  11.3  
Breach of Agreement. Default in the performance or observance of any covenant
contained in any of the Loan Documents; or

  11.4  
Application of Loan Proceeds. Any failure to apply the loan proceeds pursuant to
the provisions as provided herein; or

 

-13-



--------------------------------------------------------------------------------



 



  11.5  
Representations and Warranties. Any representation, statement, certificate,
schedule or report made or furnished to the Bank proves to be false or erroneous
in any material respect at the time of the making thereof or any warranty ceases
to be complied with in any material respect; or

  11.6  
Insolvency. The admission by the Borrower of an inability to pay debts as such
debts mature or an assignment for the benefit of creditors; or

  11.7  
Bankruptcy. The filing of a petition in either a voluntary case or an
involuntary case of bankruptcy, reorganization, insolvency, liquidation or
receivership proceedings by or against Borrower; or

  11.8  
Judgment. Entry by any court of a final judgment against the Borrower, or the
Collateral, or an attachment of any Collateral in excess of $150,000.00;

  11.9  
Casualty Loss. Substantial damage or destruction of all or substantially all of
the Collateral not otherwise covered by insurance; or

  11.10  
Notice and Right to Cure. Borrower and/or Guarantors shall be given notice and
thirty (30) business days in which to cure defaults caused by the events
described in items 11.2 through 11.8. No notice or right to cure any other
defaults shall be required. Should Borrower fail to cure a default as provided
herein Bank may assess Default Interest from the date of Borrower’s and/or
Guarantor’s original breach of the covenant.

  11.11  
Violation of Lending Restriction. A breach of the Lending Restriction covenant
as provided in Section 2.1 shall constitute a default hereunder.

12. Remedies. In the Event of Default or at Maturity:

  12.1  
Acceleration of Indebtedness. The Bank may accelerate payment of all of the
indebtedness evidenced by the Note and all other indebtedness owing under the
Loan Documents and declare the same to be immediately due and payable, and the
Bank will thereafter be entitled to foreclose the Mortgage and proceed to
selectively and successively enforce its rights under the Loan Documents or any
one or more of them; provided that if any Default occurs under paragraph 11.6 or
paragraph 11.7 hereof, all indebtedness evidenced by the Borrower’s Note and the
other Loan Documents will be automatically accelerated without an election of
the Bank and will become immediately due and payable without protest,
presentment, notice or demand, all of which are hereby expressly waived by the
Borrower, and the Bank will thereafter be entitled to selectively and
successively enforce its rights under the Loan Documents or any one or more of
them.

 

-14-



--------------------------------------------------------------------------------



 



  12.2  
Selective Enforcement. In the event the Bank elects to selectively and
successively enforce its rights under any one or more of the instruments
securing payment of the indebtedness evidenced by the Loan Documents, such
action will not be deemed a waiver or discharge of any other lien or encumbrance
securing payment of such indebtedness until such time as the Bank has been paid
in full all sums owing to Bank.

  12.3  
Waivers; Amendments. No waiver of any provision of any of the Loan Documents,
nor consent to any departure therefrom, shall in any event be effective unless
the same shall be in writing and signed by the Bank and then such waiver,
consent or amendment shall be effective only in the specific instance and for
the specific purpose for which given. Any amendment to the Loan Documents must
be in writing signed by the Bank.

  12.4  
Deposits; Set off. Regardless of the adequacy of any other collateral held by
the Bank, any deposits or other sums credited by or due from the Bank to the
Borrower will at all times constitute collateral security for all Obligations
and may be set off against any and all liabilities, direct or indirect, absolute
or contingent, due or to become due, now existing or hereafter arising, to Bank.
The rights granted by this paragraph will be in addition to the rights of the
Bank under any statutory banker’s lien or right of common law set off.

  12.5  
Performance by the Bank. The Bank will at any time after Default have the right
(but not the obligation) to pay any secured or unsecured claim (whether prior or
subordinate to the liens held by the Bank) affecting the Collateral, in such
manner as the Bank determines. The Borrower hereby authorizes the Bank to
increase the indebtedness owing to the Bank by the cost of satisfying claims
against the Collateral and agree that the Loan Documents will evidence and
secure payment of such costs whether or not the total funds advanced exceed the
face amount of the Loan Documents.

  12.6  
Bank’s Foreclosure Rights. Guarantors and each of them acknowledge and agree
that if the Bank elects to foreclose any lien created by the Loan Documents, the
Bank is authorized to purchase for the account of Bank all or any part of the
Collateral covered by such lien at public or private sale and to credit the
amount recovered first against that portion of the Loan for which the Guarantor
is not liable with any balance remaining to be applied in reduction of the
liability of the Guarantor under the respective Guarantor’s Guaranty Agreement.

  12.7  
Cumulative Remedies. No failure on the part of the Bank to exercise and no delay
in exercising any right hereunder will operate as a waiver thereof, nor will any
single or partial exercise by the Bank of any right hereunder precludes any
other or further right of exercise thereof or the exercise of any other right.
The remedies herein provided are cumulative and not alternative.

 

-15-



--------------------------------------------------------------------------------



 



13. Miscellaneous. It is further agreed as follows:

  13.1  
Survival of Representations. All representations and warranties made herein will
survive the making of the loans hereunder and the delivery of the Loan Documents
and will continue during the term of the loan evidenced by the Loan Documents
and all renewals thereof.

  13.2  
Expenses. The Borrower agree to reimburse the Bank for all attorneys’ fees and
expenses resulting from or incidental to the negotiation and preparation of the
Loan Documents, and the collection or enforcement of the Loan Documents, of the
protection or the Bank’s rights in the Collateral in the event of Default.

  13.3  
Indemnification. The Borrower hereby agrees to indemnify and hold the Bank
harmless from any and all liability, loss and expense, including attorneys’
fees, whether incurred by retainer, salary or otherwise, incurred by such
parties in good faith (a) in complying with or enforcing the terms of this
Agreement or the Loan Documents or (b) as a result of any claim made by any
party under the laws of any governmental entity, including, but not limited to
state or federal securities or tax laws.

  13.4  
Notices. All notices, requests, and demands will be served personally or by
registered or certified mail as follows:

     
The Borrower and
  c/o RHA Anadarko, LLC
All Guarantors
  3555 NW 58th Street, Suite 700
 
  Oklahoma City, OK 73112
 
  Attn: Donnie Parkerson, CFO
 
   
Copy to:
  Shawn J. Roberts
 
  Brown & Roberts, P.C.
 
  50 Penn Place, Suite 420
 
  1900 NW Expressway
 
  Oklahoma City, OK 73118
 
   
Copy To:
  Kevin Blaney, P.C.
 
  P.O. Box 657
 
  Oklahoma City, OK 73101
 
  Attn: Kevin Blaney

or at such other address as any party hereto designates for such purpose in a
written notice to the other parties hereto. Unless otherwise provided in this
Agreement, notices will be deemed to have been given on the date notice is
served personally or the date which is three (3) calendar days following the
date on which such notice is placed in the United States mail, properly
addressed, postage prepaid.

 

-16-



--------------------------------------------------------------------------------



 



  13.5  
Limitation of Liability — Indemnification. In administering the loan evidenced
and secured by the Loan Documents and dealing with the Collateral, the Bank
makes no representation and assume no responsibility with respect to: (a) the
value, marketability, quality, quantity, ownership or condition of any of the
Collateral: (b) the validity, collectibility of any instrument, certificate,
inventory, appraisal, opinion or other document delivered or to be delivered to
Bank in connection with the Loan Documents. Nothing in the Loan Documents will
entitle any person to be deemed a third party beneficiary thereof. The Bank will
have the right to consult with legal counsel of Bank’s choice and to be fully
exonerated from liability for any action taken in good faith in accordance with
the advice of such legal counsel. Borrower shall indemnify and hold the Bank
harmless from any and all liability, loss and expense, including attorneys’
fees, incurred by Bank (a) in complying with or enforcing the terms of this
Agreement or the Loan Documents or (b) as a result of any claim made by any
party under the laws of any governmental entity, including, but not limited to
any state or federal securities or tax laws.

  13.6  
Construction. This Agreement, the Loan Documents and all other documents issued
under this Agreement are intended to be contracts made under the laws of the
State of Oklahoma and are to be construed in accordance with the laws of said
state. Nothing in this Agreement will be construed to constitute the Bank as a
joint venturer, with the Borrower, any Guarantor, or any other party related
thereto or to constitute a partnership. Except for the defined terms which
appear in the subparagraphs under Paragraph 1 of this Agreement, the descriptive
headings of the paragraphs of this Agreement are for convenience only and are
not to be used in the construction of the content of this Agreement. This
Agreement may be executed in multiple counterparts, each of which will be an
original instrument, but all of which will constitute one agreement.

  13.7  
Binding Effect. This Agreement will be binding on the Borrower, each Guarantor
or other party who executes same, and their respective successors and assigns
and will inure to the benefit of the Bank, and the Bank’s respective successors
and assigns. Bank may assign its rights hereunder, in part or as a whole, and
may assign any Loan Document executed and delivered to Bank.

  13.8  
Venue and Jurisdiction. It is agreed that the debt evidenced by the Loan
Documents was contracted in Oklahoma County, Oklahoma, the Note, the Loan
Documents and all other instruments of indebtedness are hereby deemed to have
been given when received and accepted by the Bank at the Bank’s banking house in
Oklahoma City, Oklahoma. Borrower and each Guarantor hereby waives all
objections to venue and consents to the jurisdiction of any state or federal
county located in Oklahoma County, Oklahoma or the county in which the Property
is situated, in connection with any action instituted by the Bank by reason of
or arising out of the execution, deliver, or performance of any of the Loan
Documents.

  13.9  
Severability. In case any one or more of the provisions contained in the Loan
Documents should be invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and therein will not in any way be affected or impaired thereby.

 

-17-



--------------------------------------------------------------------------------



 



  13.10  
Usury. It is the intention of the parties hereto to conform strictly to
applicable usury laws now in force. Accordingly, if the transactions
contemplated hereby would be usurious under applicable law, then, in that event,
notwithstanding anything to the contrary in any of the Loan Documents or in any
other instrument or agreement entered into in connection with or as security for
the Loan Documents, it is agreed as follows: (i) the aggregate of all
consideration that constitutes interest under applicable law and that is
contracted for, charged or received under this Agreement or under any of the
Loan Documents (whether designated as interest, fees, indemnities, payments or
otherwise) shall under circumstances exceed the maximum amount of interest
permitted by applicable law calculated on the basis of the actual number of days
elapsed over a year of three hundred sixty-five (365) days or three hundred
sixty-six (366) days, as the case may be, and any excess shall be canceled
automatically and, if theretofore paid, shall be credited on the Note by the
holder thereof (or, if the Note and all other indebtedness owing under the Loan
Documents have been paid in full, refunded to the Borrower); and (ii) in the
event that the maturity of the Note is accelerated by reason of an election of
the Bank resulting from a Default under this Agreement or otherwise, or in the
event of any required or permitted prepayment, then such consideration that
constitutes interest may never include more than the maximum amount permitted by
applicable law, and excess interest, if any, provided for in this Agreement or
otherwise shall be canceled automatically as of the date of such acceleration or
prepayment and, if theretofore paid, shall be credited on the Note (or, if the
Note and all other indebtedness under the Loan Documents have been paid in full,
refunded to the Borrower). All sections and provisions of this Agreement, the
Note, the Loan Documents and the other instruments now or hereafter executed in
connection with or as security for any of such agreements or instruments,
including without limitation those sections and provisions calling for the
calculation of interest on the basis of the actual number of days elapsed over a
year of three hundred sixty (360) days, are subject to this paragraph 13.10,
which limits the maximum amount of interest. Notwithstanding anything contained
herein to the contrary, the Bank will not be required to advance any funds if on
the date of any proposed advance the prevailing interest rate which the Bank
intends to charge (including rates of discount and commissions with respect to
bankers acceptance financing) would violate the usury laws of the State of
Oklahoma.

  13.11  
Mistakes — Liquidated Damages. Borrower, Guarantors and each party hereto,
hereby expressly waive any mistake, inaccuracy, or misstatement made in
connection with the preparation of the Loan Documents. Each agrees that the
maximum liability which may be incurred by Bank due to any such mistake,
inaccuracy, or misstatement shall be collectively Two Thousand Five Hundred and
00/100 Dollars ($2,500.00), such sum being agreed upon as liquidated damages
collectively available for their total damages hereunder.

 

-18-



--------------------------------------------------------------------------------



 



     
In addition, in the event the Loan Documents or any one of them misstates or
inaccurately reflects the true and correct terms and provisions of said Loan
Document(s) and said misstatement or inaccuracy is due to unilateral mistake on
the part of Bank, mutual mistake on the part of Bank, Borrower, and/or
Guarantors, or clerical error, then in such event, upon request by Bank and in
order to correct such misstatement or inaccuracy, the parties hereto, as needed,
shall execute such new documents or initial such corrected original documents as
Bank may deem necessary to remedy said inaccuracy or mistake. A failure to
initial or execute such documents as requested shall constitute a default under
the Loan Documents. Furthermore, if, at any time, the USDA requests a correction
or modification to any of the Loan documents as a condition precedent to
issuance of its Loan Note Guaranty or otherwise, Borrower and Guarantors, as the
case may be, shall agree to such modification and execute the appropriate
documents to effect such modification as requested by Bank or USDA. A failure to
execute such documents as requested shall constitute a default under the Loan
Documents.
    13.12  
Entire Agreement. The Loan Documents and all documents executed in connection
therewith constitute the entire agreement among parties hereto and encompassing
their entirety all prior written and oral negotiations, understandings,
representations, warranties and agreements among such parties.

IN WITNESS WHEREOF, the parties hereto have caused this instrument to be duly
executed as of the date first above written.

            RHA TISHOMINGO, LLC, an Oklahoma limited
liability company
    By:   Rural Hospital Acquisition, LLC         as its Manager   

                By:             Name:   Dennis M. Smith          Title:  
Manager          TRI-ISTHMUS GROUP, INC., a Delaware corporation            
By:             Name:   David Hirschhorn          Title:   Chief executive
officer and chairman of the board   

 

-19-



--------------------------------------------------------------------------------



 



         

           
RURAL HOSPITAL ACQUISTION, LLC, an Oklahoma limited liability company
 

            By:           Name:   Dennis M. Smith        Title:   Manager   

           
SURGICAL CENTER ACQUISITION HOLDINGS, INC., a Nevada
corporation   

            By:           Name:   David Hirschhorn        Title:   President and
CEO   

            RHA STROUD, LLC, an Oklahoma limited liability company
      By:   Rural Hospital Acquisition, LLC         as its Manager   

            By:           Name:   Dennis M. Smith        Title:   Manager   

            RHA ANADARKO, LLC, an Oklahoma limited liability company, d/b/a The
Physicians’ Hospital in Anadarko
      By:   Rural Hospital Acquisition, LLC         as its Manager   

            By:           Name:   Dennis M. Smith        Title:   Manager   

            TSG PHYSICIANS GROUP, LLC, an Oklahoma limited liability company
      By:   Rural Hospital Acquisition, LLC         as its Manager   

            By:           Name:   Dennis M. Smith        Title:   Manager   

 

-20-



--------------------------------------------------------------------------------



 



            CANADIAN STATE BANK, a State Banking
Association
      By:           Name:           Title:      

 

-21-